DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement filed 6/30/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Only an English translation of the  abstract of JP 2018-072770 has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by “noise control lines,” as it is not clearly defined in the specification. It appears to refer to some sort of noise control circuit or sub-system and is interpreted as such for the purpose of examination. 
		Claims 2-15 are rejected for depending on claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tachi et al. (US 2020/0211526 A1) hereinafter “Tachi,” in view of Kwatra et al. (US 2017/0270906 A1) hereinafter “Kwatra.”
As to claim 1, Tachi discloses an active noise control system that reduces noise (¶0008), comprising: 
a plurality of noise control systems (¶0008. “In one form, an active noise control system includes: n (where n≥2) subsystems.”); and 
a controller (A controller is implicit for a “control system.”), 
wherein each noise control system of the plurality of noise control systems includes one or more noise control lines (¶0008, Figs. 1 and 3. Noise control lines shown.), wherein each noise control line includes: 
a speaker that is configured to output noise cancellation sound, a microphone that is configured to detect an error signal, an auxiliary filter corresponding to a noise cancellation position, and an adaptive filter (¶0008. “Wherein each subsystem includes a microphone and a speaker disposed near the corresponding noise cancellation position, a canceling sound-generating adder, an error-computing adder, m (where m≥2) adaptive filters, respectively provided in correspondence with each of m noises, that accept the corresponding noise as input, and m auxiliary filters, respectively provided in correspondence with each of the m noises, that accept the corresponding noise as input.”), 
wherein the auxiliary filter of each noise control line is configured to generate, from a noise signal representing the noise, a correction signal that corrects the error signal detected by the microphone so that a difference between the noise cancellation position corresponding to the auxiliary filter and a position of the microphone is compensated (¶0008. “the error-computing adder of each subsystem adds together and outputs an output from the microphone of the subsystem and outputs from the m auxiliary filters of the subsystem.”), 
wherein the adaptive filter of each noise control line is configured to perform adaptive operations using each error signal corrected by the correction signals generated by the auxiliary filter of each noise control line of the same noise control system as the noise control line, and to generate the noise cancellation sound from the noise signal (¶0008, “an adaptive filter of each subsystem updates a transfer function of the adaptive filter by executing a predetermined adaptive algorithm that treats the output from the error-computing adder of each subsystem as an error.”), 
wherein the speakers of each noise control line of each noise control system of the plurality of noise control systems are disposed at different positions from each other (Fig. 1. First speaker 13 and second speaker 14 at different cancellation points.).
	Tachi does not expressly disclose wherein the controller is configured to alternately perform the adaptive operations of the adaptive filters of each noise control line of each noise control system of the plurality of noise control systems so that the adaptive operations of the adaptive filters of different noise control systems are not performed at the same time, and the adaptive operations of the adaptive filters of each noise control line of the same noise control system are performed at the same time.
	Tachi in view of Kwatra discloses wherein the controller is configured to alternately perform the adaptive operations of the adaptive filters of each noise control line of each noise control system of the plurality of noise control systems so that the adaptive operations of the adaptive filters of different noise control systems are not performed at the same time, and the adaptive operations of the adaptive filters of each noise control line of the same noise control system are performed at the same time (Kwatra, ¶0028. Adaptive filters of high frequency channel and low frequency channel (i.e. different lines) adapted at different successive time intervals.).
Tachi and Kwatra are analogous art because they are from the same field of endeavor with respect to vehicle noise cancellation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adaptive filters at different times, as taught by Kwatra. The motivation would have been to maintain one filter while updating the other. 
As to claim 3, Tachi in view of Kwatra discloses the plurality of noise control systems includes two noise control systems, a first noise control system and a second noise control system are provided (Tachi, ¶0008 and ¶0009. “An active noise control system that reduces noise, including: two subsystems.”), 
each of the noise control system includes two noise control lines, a first noise control line and a second noise control line (Tachi, ¶0008-0009, Fig. 1. “Each subsystem includes a microphone and a speaker disposed near the noise corresponding cancellation position, a canceling sound-generating adder, an error-computing adder, two adaptive filters, respectively provided in correspondence with each of two noises, that accept the corresponding noise as input, and two auxiliary filters.”), 
the active noise control system is mounted on a vehicle (Tachi, ¶0026. “Such an active noise control system 1 may be applied to an audio system installed in an automobile.”), 
the noise cancellation position corresponding to the auxiliary filter of the first noise control line is set to a position of a right ear of a standard human body seated in a predetermined seat of the vehicle (Tachi, ¶0027-0029, Figs. 1 and 2c. “Treating the position of the right ear of the user sitting in the driver's seat as the second cancellation point.”), and 
the noise cancellation position corresponding to the auxiliary filter of the second noise control line is set to a position of a left ear of the standard human body seated in the predetermined seat of the vehicle (Tachi, ¶0027-0029, Figs. 1 and 2c. “Treating the position of the left ear of the user sitting in the driver's seat as the first cancellation point.”).
	As to claim 4, Tachi in view of Kwatra discloses the plurality of noise control systems includes two noise control systems, a first noise control system and a second noise control system are provided (Tachi, ¶0008 and ¶0009. “An active noise control system that reduces noise, including: two subsystems.”), 
the active noise control system is mounted on a vehicle and reduces noise heard by a user seated in a predetermined seat of the vehicle (Tachi, ¶0026 and ¶0029, Figs. 2b-c. “Such an active noise control system 1 may be applied to an audio system installed in an automobile.” Example shown of driver’s seat.), 
each noise control line of the first noise control system and the second noise control system includes: 
a plurality of auxiliary filters that correspond to different noise cancellation positions from each other, and a selector that is configured to select a correction signal generated by one of the auxiliary filters of the plurality of auxiliary filters as a correction signal used for correction of the error signal (¶0008-0009 and ¶0027, Figs. 1 and 2a-c. “Two auxiliary filters, respectively provided in correspondence with each of the two noises, that accept the corresponding noise as input.”), and 
with respect to each noise control line, the controller is configured to direct the selector to select a correction signal generated by an auxiliary filter corresponding to a noise cancellation position that matches a position of a head of the user seated in the seat (¶0029, Figs. 2b-c. “The first microphone 12 and the first speaker 13 are disposed at positions in the headrest of the driver's seat near the position of the left ear of the user sitting in the driver's seat, while the second microphone 14 and the second speaker 15 are disposed at positions in the headrest of the driver's seat near the position of the right ear of the user sitting in the driver's seat.”).
Allowable Subject Matter
Claims 2 and 5-15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654